Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-4, 6 are pending in the current application.
2.	This application is a 371 of PCT/US17/21807 03/10/2017, which claims benefit of 62/307,723 03/14/2016.
Claim Rejections/Objections Withdrawn
3.	The rejection of claims 1, 4 and 6 provisionally on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/083,958 in view of Patani  AND Wermuth in further view of Nakamura AND Li  is withdrawn based upon the terminal disclaimer.  
Conclusion
4.	Claims 1-4, 6 are allowed. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID K O'DELL/Primary Examiner, Art Unit 1625